This appellant was convicted of forgery, and given two years in the penitentiary. From the judgment and sentence of the lower court he prosecutes this appeal. There are two theories in this case. If either be true, appellant is guilty of forgery as charged. (1) That appellant procured T.J. Peel of San Marcos, Hays County, Tex., to sign the name of T.J. Peel of Montgomery County to an appeal bond in a civil case. (2) That the appellant, with fraudulent intent, procured T.J. Peel of Hays County to sign the bond, and subsequently passed it as the signature of T.J. Peel of Montgomery County. If the testimony of T.J. Peel of Hays County is true, then appellant procured him to sign the name of T.J. Peel of Montgomery County to said bond, and it matters not whether Peel of Hays county was guilty of forgery or not. The appellant was not only guilty, but guilty as a principal; for he was present at the time the signature of T.J. Peel of Montgomery County was signed to the bond by T.J. Peel of Hays County, requesting him to sign the same. If Peel of Hays County signed the bond as a surety thereto, with full knowledge of its contents and purpose, appellant, nevertheless, was guilty of forgery, because the facts in the record show that he intended to pass the bond upon the clerk of the District Court of Travis County, Tex., as having been signed as a surety by T.J. Peel of Montgomery County. The first theory needs no citation of authority. In support of the second we cite the following: Hocker v. State, 34 Tex.Crim. Rep.; Com. v. Stevens, 10 Mass. 181; Com. v. Foster, 114 Mass. 317; Barfield v. State, 29 Ga. 127; U.S. v. Turner, 7 Pet., 132; Reg. v. Mitchell, 1 Den. Crown Cas., 282; Reg. v. Blenkinsop, 1 Den. Crown Cas., 276; Rex. v. Webb, Russ.  R., 405. The first theory, namely, that Peel of Hays County was induced by appellant to sign the name of Peel of Montgomery County to the bond, is most cogently supported by the letters and conduct of appellant, and the testimony of other witnesses, separate and apart from the testimony of Peel of Hays County. It is remarkable, indeed, that the certificate to the solvency of Peel of Montgomery County should have been procured by the appellant without intending to use his name upon the bond. We are of the opinion that the testimony of the accomplice — concede him to be such, for the argument *Page 313 
— is most amply supported by the conduct of the appellant and other testimony in the case. In fact, the testimony of the appellant contributes very cogently to the support of the first theory. Conceding, for the argument, that the accomplice was not supported in regard to the first theory, still the second remains amply sustained by the testimony of Mr. Hart, the District Clerk of Travis County, and the other evidence in the case that he (Hart) was induced to receive the bond because the name of T.J. Peel of Montgomery County was signed thereto; in other words, that appellant passed the bond upon the clerk, with the name of T.J. Peel to it, intending that the clerk should understand and believe that that name had reference to the Peel of Montgomery County. Under either state of case appellant would be guilty of forgery. The charge of the court was a correct application of the law to the case. There was no exception to it at the time, and if there had been, we believe it unobjectionable. This case is bristling with chicanery and fraud, and it clearly appears that it was the intention of appellant to commit a fraud. The judgment is affirmed.
Affirmed.